                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    TRAVELERS PROPERTY CASUALTY             CASE NO. C19-1050-JCC
      COMPANY OF AMERICA, a foreign insurance
10
      company, and THE CHARTER OAK FIRE       MINUTE ORDER
11    INSURANCE COMPANY, a foreign insurance
      company,
12
                            Plaintiffs,
13           v.
14
      H.D. FOWLER COMPANY, a Washington
15    corporation, and KIEWIT INFRASTRUCTURE
      WEST CO., a Delaware corporation,
16
                            Defendants.
17

18
            The following Minute Order is made by direction of the Court, the Honorable John C.
19
     Coughenour, United States District Judge:
20
            This matter comes before the Court on the parties’ scheduling stipulation and proposed
21
     order (Dkt. No. 19). The Court hereby ORDERS that:
22
        1. Plaintiffs must stay discovery until the Court rules on Defendants’ motion for protective
23
            order (Dkt. No. 17), which notes on October 25, 2019;
24
        2. No further discovery may be served until Plaintiffs are able to conduct the discovery that
25
            they have already sought or until the Court enters a protective order precluding Plaintiffs’
26


     MINUTE ORDER
     C19-1050-JCC
     PAGE - 1
 1        discovery;

 2     3. Briefing on the pending motion for summary judgment (Dkt. No. 13) is suspended; and

 3     4. The briefing schedule for the summary judgment motion is as follows:

 4            •   If the Court grants the motion for protective order, Plaintiffs’ opposition to the

 5                motion for summary judgment will be due 10 business days after the date of the

 6                Court’s order. Defendants’ reply will be due 5 business days later. The due date

 7                for Defendants’ reply will become the noting date for the summary judgment

 8                motion.
 9            •   If the Court denies the motion for protective order, Defendants will provide
10                Plaintiffs with proposed deposition dates within 5 business days of the Court’s
11                order. The parties will confer and agree to a mutually convenient date for the
12                deposition. Plaintiffs’ opposition to the motion for summary judgment will be due
13                10 business days after the date of the deposition. Defendants’ reply will be due 5
14                business days later. The due date for Defendants’ reply will become the noting
15                date for the summary judgment motion.
16        DATED this 22nd day of October 2019.
17                                                         William M. McCool
                                                           Clerk of Court
18
                                                           s/Tomas Hernandez
19
                                                           Deputy Clerk
20

21

22

23

24

25

26


     MINUTE ORDER
     C19-1050-JCC
     PAGE - 2
